Citation Nr: 1722778	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  11-21 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for additional disability due to VA inpatient medical treatment for a perforated duodenal ulcer from November 4, 2009 to March 12, 2010.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1950 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This matter has a lengthy procedural history, to include a January 2015 remand by the Court of Appeals for Veterans Claims pursuant to a Joint Motion for Remand (JMR).  It was most recently before the Board in June 2015, when it was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2017, the Board obtained an opinion from an independent medical expert, K.F., M.D., regarding the Veteran's claim.  K.F., M.D., noted there appears to be a gap in the VA treatment records currently associated with the claims file with respect to the relevant period of hospitalization at the Providence VA Medical Center from November 4, 2009 to March 12, 2010.  Specifically, K.F., M.D., noted there are no records from December 2009 until the Veteran's eventual discharge in March 2010.  K.F., M.D., suggested these records may necessitate re-evaluation of the opinion provided, but ultimately provided a negative opinion based on the records she reviewed from the period from November 4, 2009 to November 30, 2009.

The Board notes it remanded this matter to the AOJ in April 2013 to obtain all available treatment records for the Veteran's hospitalization at the Providence VA Medical Center from November 4, 2009 to March 12, 2010.  An internal note from the AOJ recorded on an April 2013 deferred rating decision indicates these records were associated with the electronic claims file via the Virtual VA portal on May 10, 2013; however, further review of the records uploaded to Virtual VA on that date (and noted to cover the period requested by the Board) span from February 27, 2010 to April 30, 2010.  Records from November 4, 2009 to November 30, 2009 are available in VBMS, but the record does not currently include records for the requisite period of hospitalization from approximately December 1, 2009 through February 26, 2010, notwithstanding informed consent documents completed by the Veteran on two separate days in December 2009, which were uploaded to VBMS on July 22, 2013.

The Board finds the missing records from December 1, 2009 through February 26, 2010 are highly relevant to the adjudication of the Veteran's claim.  These records are specifically quoted by the private physicians who have provided opinions regarding the Veteran's claim and noted to be potentially relevant by the independent medical expert who recently provided an opinion regarding the Veteran's claim.

Although it regrets the additional delay, the Board finds VA's duty to assist requires further efforts to ensure all available VA treatment records have been obtained and associated with a claims file.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request all available records related to the Veteran's hospitalization at the Providence VAMC from November 4, 2009 to March 12, 2010, specifically records from December 1, 2009 through February 26, 2010, as previous record requests for this period of hospitalization have not included records for this window.

If the records for this period of hospitalization do not include specific entries from December 1, 2009 through February 26, 2010, inform the Veteran and his representative and request any records they may have in their possession for this period, as the private opinions submitted on the Veteran's behalf specifically quote from records during this time period.

Efforts to obtain these records must continue until it is determined that they are unavailable or that further efforts to obtain them would be futile.  If these records cannot be obtained, a formal finding of unavailability must be made and the Veteran must be notified in accordance with 38 C.F.R. § 3.159.

2.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

